Monks, J.
Appellant, a foreign corporation, brought this action against appellee on a promissory note and the mortgage securing the same, executed by appellee Black. Appellees filed an answer in abatement, alleging that appellant had not complied with the act of 1893 (Acts 1893, p. 274, §§4464, 4483, Burns 1894, §§3420v, 3420oo, Horner 1897J. Appellant’s demurrer to this answer was overruled, and failing and refusing to plead over-judgment was rendered against appellant. The only errors assigned call in question the action of the court in overruling appellant’s demurrer to the answer in abatement.
It appears from the record that appellee Black was the owner of twenty-six shares of the capital stock of appellant, a building and loan association organized under the laws of the state of Illinois, and as such stockholder he, on March 25, 1893, obtained a loan for which *702he executed the note and mortgage sued upon, payable according to the charter and by-laws of said association. It will be observed that the note and mortgage sued upon were executed before said act of 1893 took effect. It follows that this case is ruled by Security, etc., Association v. Elbert, ante, 198.
Upon the authority of that case the judgment is reversed, with instructions to sustain the demurrer to the answer in abatement, and for further proceedings not in conflict with this opinion.